COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
 SAMMY LEE WOODS, JR.,                                           No. 08-21-00083-CV
                                                  §
                               Appellant,                           Appeal from the
                                                  §
 v.                                                           131st Judicial District Court
                                                  §
 ALTO ASSET COMPANY 3, LLC f/k/a                                of Bexar County, Texas
 FIREBIRD SFE I, LLC,                             §
                                                                  (TC# 2020CI00620)
                               Appellee.          §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, for performance of the

judgment and all costs, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 24TH DAY OF AUGUST, 2022.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.